 

 



Exhibit 10.2





 

 

SECOND AMENDMENT TO

PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

THIS SECOND AMENDMENT TO PROPERTY MANAGEMENT AND LEASING AGREEMENT (this
“Amendment”), is made and entered into as of November 16, 2018, by and among
AMERICAN REALTY CAPITAL NEW YORK CITY REIT, INC., a Maryland corporation (the
“Company”), NEW YORK CITY OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “OP”), and NEW YORK CITY PROPERTIES, LLC, a Delaware limited
liability company (the “Manager”).

 

WHEREAS the parties hereto entered into that certain Property Management and
Leasing Agreement, dated of April 24, 2014 (as amended by the First Amendment
thereto, dated as of April 13, 2018, as further amended, modified or
supplemented from time to time, the “Agreement”); and

 

WHEREAS, the parties wish to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree to amend the Agreement as follows:

 

1.Amendment to Section 4.1(a). Section 4.1(a) of the Agreement is hereby amended
by deleting the words “four percent (4.0%)” set forth therein and replacing such
words with “three and one-quarter percent (3.25%)”.

 

2.Amendment to Section 6.1(a). Section 6.1(a) of the Agreement is hereby deleted
in its entirety and replaced as follows:

 

“(a) The occurrence of the Termination Date (as defined in that certain Second
Amended and Restated Advisory Agreement, dated as of November 16, 2018, among
the Company, the OP and New York City Advisors, LLC, as the same may be amended
from time to time).”

 

3.Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Any capitalized term used in
this Amendment and not otherwise defined herein, shall have the meaning ascribed
to such term in the Agreement. This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Amendment which are transmitted by electronically shall be valid for all
purposes, however any party shall deliver an original signature of this
Amendment to the other party upon request.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Property Management and Leasing Agreement as of the day and year first set forth
above.

 

 

 

  AMERICAN REALTY CAPITAL NEW YORK CITY REIT, INC.           By: /s/ Edward M.
Weil, Jr.     Name:   Edward M. Weil, Jr.     Title:     Chief Executive Officer
          NEW YORK CITY OPERATING PARTNERSHIP, L.P.       By: American Realty
Capital New York City REIT, Inc., its General Partner           By: /s/ Edward
M. Weil, Jr.     Name:   Edward M. Weil, Jr.     Title:     Chief Executive
Officer           NEW YORK CITY PROPERTIES, LLC           By: /s/ Michael R.
Anderson     Name:   Michael R. Anderson     Title:     Authorized Signatory

 

 



[Signature Page to Second Amendment to Property Management and Leasing
Agreement]



